243 S.W.3d 347 (2008)
KENTUCKY BAR ASSOCIATION, Movant
v.
Donald A. MAZE, Respondent.
No. 2007-SC-000820-KB.
Supreme Court of Kentucky.
January 24, 2008.

OPINION AND ORDER
The Kentucky Bar Association (KBA) requests this Court to enter an Order confirming the automatic temporary suspension of Donald A. Maze, KBA member number 82100, pursuant to SCR 3.166. Maze was admitted to the practice of law in this Commonwealth on October 30, 1987, and last resided in Owingsville, Kentucky. Due to Maze's guilty plea in the United States District Court for the Eastern District of Kentucky at Lexington, this Court grants the KBA's motion to confirm Maze's temporary suspension.
On February 13, 2007, Maze pled guilty to violating 42 U.S.C. § 1973i and 18 U.S.C. § 1621 as set forth in Counts 1 and 2 of his indictment. Maze's indictment states the essential elements of 42 U.S.C. § 1973i and 18 U.S.C. § 1621, as follows:
a) That the Defendant aided, abetted, counseled and induced two individuals to pay and offer to pay persons for voting in an election held in part to elect a candidate for the office of a Member of the United States House of Representatives in violation of 42 U.S.C. § 1973i.
b) That the Defendant, having taken an oath to testify truthfully in a proceeding before a United States grand jury investigating allegations of election fraud in the May 2006 primary election in Bath County, Kentucky, knowingly made false, material declarations and statements in violation of 18 U.S.C. § 1621.
Maze's indictment also states that the statutory punishment for each count is no more than five years imprisonment, a $250,000 fine, and three years supervised release. Pursuant to this statutory guideline, on July 9, 2007, Maze was sentenced to a term of 21 months imprisonment, a $50,000 fine, and two years supervised release.
SCR 3.166(1) provides that:
Any member of the Kentucky Bar Association who pleads guilty to a felony... in this State or in any other jurisdiction, shall be automatically suspended from the practice of law in this Commonwealth. `Felony' means an offense for which a sentence to a term of imprisonment of at least one (1) year was imposed The suspension shall take effect automatically beginning on the day following the plea of guilty or finding of guilt by a judge or jury or upon the entry of judgment whichever occurs first. The suspension under this rule shall remain in effect until dissolved or superseded by order of the Court.
In accordance with SCR 3.166(1), Maze was temporarily suspended beginning on February 14, 2007, the day following his guilty plea.
Therefore, it is hereby ORDERED that:
1. Donald A. Maze's automatic temporary suspension is hereby confirmed, pursuant to SCR 3.166, effective from February 14, 2007, until superseded by subsequent Order.
2. Notice and publication of this Order is granted for the benefit of all members of the bar and public.
3. Maze shall immediately, to the extent reasonably possible, cancel and *348 cease any advertising activities in which he is engaged.
4. If he has not already done so, Maze shall, in compliance with the provisions of SCR 3.390, notify in writing all clients and all Courts in which he has matters pending of his inability to practice law within ten days of the entry of this Opinion and Order. Maze is further directed to provide a copy of said letters to the Director of the Kentucky Bar Association.
All sitting, except CUNNINGHAM, J., not sitting. All concur.
ENTERED: January 24, 2008.
/s/ Joseph E. Lambert CHIEF JUSTICE